The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2014

                                       No. 04-13-00883-CR

                                       Santos GUEVARA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Appellant’s brief is currently due August 11, 2014. On August 1, 2014, appellant filed a
motion to consolidate in which he asks this court to: (1) consolidate this appeal with another
appeal pending in this court, i.e., No. 04-14-00303-CR; and (2) grant him a third extension of
time to file his brief. After reviewing appellant’s motion, we DENY appellant’s motion to
consolidate. We further DENY appellant’s motion for extension of time and order appellant to
file his brief in this appeal on or before September 4, 2014. We have granted appellant two
prior extensions – for a total of ninety-eight days from the original due date – to file appellant’s
brief. Appellant is advised that NO FURTHER EXTENSIONS OF TIME TO FILE THE
BRIEF WILL BE GRANTED. Appellant is further advised that if the brief is not filed by the
due date stated in this order, this court may order appellant’s counsel, James R. Chapman Jr., to
appear and show cause why he should not be held in contempt for failure to file the brief.

        The clerk of this court is ordered to serve this order on attorney James R. Chapman by
certified mail, return receipt requested, as well as by the methods typically used by the court.
The clerk is ordered to serve copies of this order on the State as well.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court